



EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, is made as of the 8th day of November,
2006, by and between ALLIED BANCSHARES, INC. AND ITS SUBSIDIARY, FIRST NATIONAL
BANK OF FORSYTH COUNTY (hereinafter referred to collectively as the “Employer”),
and SAM R. STORY (hereinafter referred to as the “Executive”).

W I T N E S S E T H:

WHEREAS, the parties heretofore entered into an Employment Agreement, dated as
of July 25, 2003 (the “Agreement”); and

 WHEREAS, the parties desire to amend the Agreement as hereinafter provided.

NOW, THEREFORE, in consideration of the premises hereinafter set forth and other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties agree as follows:

1.

The Agreement is hereby amended by deleting clause (iv) of Section 4(a) thereof
in its entirety, and substituting in lieu thereof the following:

(iv)

by the Executive for Good Reason upon delivery of a Notice of Resignation to the
Employer within a 12-month period beginning on the date of a Change in Control;

2.

The Agreement is hereby further amended by deleting Sections 4(e) and (f)
thereof in their entirety, and substituting in lieu thereof the following:

(e)

If the Executive’s employment is terminated due to the Executive’s resignation
based on a Change in Control pursuant to clause (iv) of Section 4(a), or if
Executive’s employment is terminated by the Employer without cause within 12
months following the occurrence of a Change in Control, in addition to other
rights and remedies available in law or equity, the Executive shall be entitled
to the following:

(i)

Payment  to the Executive of an amount equal to 100% of the Executive’s then
current monthly base salary for a period of twelve (12) months from the
termination date.

 





4




--------------------------------------------------------------------------------





(ii)

All stock options and stock appreciation rights granted to the Executive shall
become immediately exercisable and shall become 100% vested.

 

(iii)

Payment to the Executive of an amount equal to the Executive’s cost of COBRA
health continuation coverage for the Executive under the Employer’s group health
plan for a period of twelve (12) months from the termination date.

(iv)

Payment to the Executive for each vacation day not taken by the Executive during
the calendar year in which occurs the termination date.    The amount payable
for each such unused vacation day shall be determined based on the daily rate of
the Executive’s base salary then in effect assuming two hundred  sixty (260)
days in each year.

(v)

At the sole discretion of the Employer, the above described severance
compensation described in paragraphs (i), (iii) and (iv) above may be paid to
the Executive in a single lump sum payment within fifteen (15) days after the
termination date, or alternatively, the Employer may elect to make such payments
on the first day of each month for twelve months (12) months following the
termination date.

(f)

If the Executive's employment is terminated pursuant to clause (vii) of Section
4(a) and he is not entitled to severance compensation under Section 4(e), the
Employer shall pay to the Executive severance compensation in an amount equal to
100% of his then current monthly base salary for a period of six (6) months from
the Date of Termination, plus any bonus earned or accrued under the Bonus Plan
through the Date of Termination. At the sole discretion of the Board, the
above-described severance compensation may be paid to the Executive in lump sum
fashion within fifteen (15) days after the Termination Date, or alternatively,
the Board may elect to make such payments on the first day of each month for six
(6) months following the Termination Date.




3.

The Agreement is hereby further amended by deleting the phrase “so long as he is
receiving compensation from the Employer, or for a period of 12 months following
termination of the Executive’s employment pursuant to clause (vi) of Section
4(a), whichever period is longer” from the first sentence of Section 6 thereof
and from the first sentence of Section 7 thereof.

4.

The Agreement is hereby further amended by deleting Section 9(a) in its entirety
and substituting in lieu thereof the following:





5




--------------------------------------------------------------------------------





(a)

No Solicitation of Customers.  During the Executive’s employment with the
Employer, and for a period of 12 months following termination of the Executive’s
employment pursuant to clause (iv) or (vi) of Section 4(a) or by the Employer
without cause within a 12-month period following a Change of Control, the
Executive shall not (except on behalf of or with the prior written consent of
the Employer), either directly or indirectly, on the Executive’s own behalf, or
in the service of or on behalf of others:  (A) solicit, divert, or appropriate
to or for a Competing Business; or (B) attempt to solicit, divert, or
appropriate to or for a Competing Business, any person or entity that: (i) was a
customer of the Employer on Executive’s Date of Termination; and (ii) is either
located in the Territory (as defined below), or is a person or entity with whom
the Executive had material contact while working for Employer (irrespective of
that customer’s geographic location).

5.

The Agreement is hereby further amended by deleting Section 9(b) in its entirety
and substituting in lieu there of the following:

(b)

No Recruitment of Personnel.  During the Executive’s employment with the
Employer and for a period of 12 months following termination of the Executive’s
employment pursuant to clause (iv) or (vi) of Section 4(a) or by the Employer
without cause within a 12-month period following a Change of Control, the
Executive shall not, either directly or indirectly, on the Executive’s own
behalf, or in the service of or on behalf of others:  (A) solicit, divert, or
hire away; or (B) attempt to solicit, divert or hire away, to any Competing
Business located in the Territory, any employee or consultant to the Employer,
engaged or experienced in the Business, regardless of whether:  (i) the employee
or consultant is full-time or temporary; (ii) the employment or engagement is
pursuant to written agreement; or (iii) the employment is for a determined
period or is at will.

6.

Except as specifically amended hereby, the Agreement is in all respects ratified
and confirmed.

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Employment
Agreement on the date first above written.

ALLIED BANCSHARES, INC.

By:_______________________________________

President/CEO





6




--------------------------------------------------------------------------------








FIRST NATIONAL BANK OF FORSYTH

COUNTY

By:_______________________________________

President




___________________________________(SEAL)

SAM R. STORY









7


